Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is being considered by the examiner. The references crossed out on the IDS are duplicates of references cited in the 892 mailed 11/19/2021. Reference 6 on the IDS has been crossed out as duplicate of Reference 7. As per MPEP 707.05, copies of the additionally cited foreign patent documents and non-patent literature are available in the parent application 14/080,227. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Graham Alig on 05/18/2022 and 05/19/2022.

The application has been amended as follows: 

In claim 1, line 6, after “from”- - the - - has been deleted and - -a- - has been inserted therefore;
In claim 1, line 6 after “of” - -the- - has been deleted and - - a- - has been inserted therefore;
In claim 1, line 9 after “a” - -vacuum-packed- - has been inserted;
In claim 1, line 13 after “composition;” - - wherein the vacuum-packed microwavable package is vented and- - has been inserted;
In claim 2, line 3 before “lobster” - -the- - has been inserted;
In claim 6, in lines 7, 8, and 10, after each instance of “both” - - of the- - has been inserted;
In claim 10, line 3 after “separating” - - the - - has been deleted and - -a- - has been inserted therefore;
In claim 10, line 3 after “from” - -the - - has been deleted and - -a- -has been inserted therefore;
In claim 10, line 4 after “of” - -the- - has been deleted and - -a- - has been inserted therefore;
In claim 10, line 5 after “forming” - -a - - has been deleted and - -at least one- - has been inserted therefore;
In claim 10, line 6 after “of” - - a- - has been deleted and - -the - -has been inserted therefore;
In claim 10, line 9 after “and” - - the - - has been inserted; 
In claim 10, line 10 after “a” - - vacuum-packed- - has been inserted;
In claim 10, line 15 after “composition;” - -wherein the vacuum-packed microwavable package is vented; and- - has been inserted;
In claim 11, line 3 before “lobster” - -the- - has been inserted;
In claim 15, line 2 after “the” - - vacuum packed- -has been inserted;
In claim 15, lines 7, 9, and 12 after each instance of “both” - -of the- - has been inserted;

Delete claim 3 in its entirety and substitute therefore:
--Claim 3.  (currently amended) The microwavable lobster product of claim 1, wherein the at least one cut formed generally parallel to the longitudinal axis of the shell comprises at least one cut formed along the longitudinal axis of the shell and the fat-containing composition is disposed above the at least one cut formed along the longitudinal axis of the shell.--

	Delete claim 12 in its entirety and substitute therefore:
--Claim 12. (currently amended) The method of claim 10, wherein the at least one cut formed generally parallel to the longitudinal axis of the shell comprises at least one cut formed along the longitudinal axis of the shell and wherein step (c) comprises disposing the fat-containing composition above the at least one cut formed along the longitudinal axis of the shell. - - 

Claims 4 and 13 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Guarino US 5,863,576 discloses a microwavable lobster product comprising a lobster tail having a shell and a microwavable package comprising a first and second resilient layer, wherein the first and second layers are non-rigid and wherein the microwavable package is vacuum packed.
The closest prior art of record Guarino US 5,863,578 discloses a microwavable lobster product comprising a lobster and a microwavable package comprising a first and second resilient layer, wherein the first and second layers are non-rigid and wherein the microwavable package is vacuum packed. 
Guarino ‘576 and Guarino ‘578 each discloses that while some prior art patents disclose various designs which promote venting of the package during microwaving, the subject package maintains its integrity until the microwaving is completed at which time the package is ruptured for the first time (‘576, col. 1, lines 40-55) (‘578, col. 2, lines 3-8). Guarino ‘576 specifically requires that the microwaving be performed in the sealed bag, the sealed bag forming a pressure cooker without venting (‘576 col. 1, lines 40-55, col. 6, lines 28-31), Guarino ‘578 specifically requires that the package is microwaved without any venting and retains its integrity through the microwaving process and will not rupture during the process (‘578, col. 1, lines 52-54, col. 3, lines 40-51). Therefore Guarino ‘576 and Guarino ‘578 teach away from the microwavable lobster product of the claimed invention which requires the microwavable package to be vacuum packed and vented.
The closest prior art of record Can’t Believe We Ate discloses a lobster product comprising, a lobster tail having a shell containing lobster meat, the shell having a longitudinal axis with at least one cut formed generally parallel to the longitudinal axis. The lobster tail has been substantially separated from the body portion of the lobster (Image on Pg. 3 shows only lobster tails in the package). Can’t Believe We Ate discloses that a fat containing composition is disposed in a region above the lobster tail (“I placed about a tablespoon of butter inside the shell of each lobster”) (Pg. 3). Can’t Believe We Ate discloses the lobster product comprises a package comprising first and second resilient layers (food saver bag necessarily has a top layer and a bottom layer), the first resilient layer (bottom layer of food saver bag) is disposed under the lobster tail and the second resilient layer (top layer of food saver bag) is disposed above the lobster tail and contacting the lobster tail. Can’t Believe We Ate discloses that the first and second resilient layers are non-rigid (food saver bag) (See Image, Pg. 3). 
In view of Scubaboard the prior art is seen to suggest providing the first resilient layer disposed under the lobster tail in contact with the lobster tail. The product and package of Can’t Believe We Ate in view of Scubaboard is capable of being microwaved and therefore is considered to teach a microwavable product and microwavable package. 
In view of SousVide Supreme Demi Instructions the prior art is seen to suggest having a fat containing composition specifically contacting the second resilient layer.
In view of Professional Cooking the prior art teaches that packages for sous vide cooking are vacuum packaged.
However, the above combination of references, Can’t Believe We Ate, Scubaboard, SousVide Supreme Demi Instructions and Professional Cooking fails to teach that the package is both vacuum packed and vented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY AXTELL/           Examiner, Art Unit 1792                                                                                                                                                                                             

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792